Title: To George Washington from Christian Philippe Carl Brenneysen, 18 March 1790
From: Brenneysen, Christian Philippe Carl
To: Washington, George



May it please your Excellency!
New York March 18th 1790

When I intrude upon So high a character as I have now the honor to address I feel deeply mortified that I have no other excuse to plead than the cause of misfortune & distress; nor Should I think my Self justyfiable, even by the extreems of necessity, were it not for that benevolent & humane disposition which your Excellency have often manifested towards men of my profession.
I have been an officer in the Prussian Service, in a Regiment commanded by General de Curbiere, to whom I was aid de Camp during 5 years. Being young, I grew tired of the garrison duties and resolved to take my discharge, which I obtained by the friendly interference of the Prussian Ambassador at the Haag, Baron de Tulmeyer, on whose recommendation I engaged in the dutch Squadron, which brought Mr van Berkel to America, as Capt. of the marines, with a view to enter into the Service of the united States. These circumstances are known to Baron de Steuben and General Mühlenberg.
My Idea, that these States would raise troops, has since proved a mistaken one; whereby I am reduced to a distressed Situation, leaving me no other alternative than to return to my native Country, and again to resume the Service of my sovereign.
But of this last refuge I am also deprived, for want of the money required for my passage. In Short I am driven to the disagreeable necessity to implore your Excellency for a small pecuniary assistence towards obtaining the end proposed, which doubtless will be followed by a few Gentlemen, and be the means, not only of relieving me from my present distresses, but to restore me to my former Situation in Life.
I fervently join with the multitude who pray for your Excellency’s long & happy Life and remain with the most profound Respect Your Excellency’s most devoted & obedt humble Servt

Christian Philippe Carl Brenneysen

